Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	   DETAILED ACTION	
REASONS FOR ALLOWANCE

The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (VIVEGANANDHAN, Pub. No:  US 2017-0105036; SHAPALTER, US Pub. No.: 2017-0168697; RICKER, Pub. No.: US 2017-0105028) does not teach nor suggest in detail the limitations: 
“A method comprising: receiving a plurality of requests to initiate recording of a media object, where the media object includes a first plurality of sequential media segments, wherein the first plurality of sequential media segments is associated with a corresponding plurality of metadata files, and wherein each of the corresponding plurality of metadata files provides a description of a respective one of the first plurality of sequential media segments; generating, in response to receiving the plurality of requests to initiate recording of the media object, a first common metadata file for the plurality of requests that is associated with the media object as a function of the corresponding plurality of metadata files including concatenating the first plurality of sequential media segments and recording in the first common metadata file sequencing information 
 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record VIVEGANANDHAN does not teach or suggest in detail receiving a plurality of requests to initiate recording of a media object or generating, in response to receiving the plurality of requests to initiate recording of the media object, a first common metadata file for the plurality of requests that are associated with the media object as a function of the corresponding plurality of metadata files.  The prior art is also silent as to recording in the first common metadata file sequencing information associated with the first plurality of sequential media segments and silent as to a plurality of recording identifiers associated with the plurality of requests.  The prior art does not teach recording in the first common metadata file sequencing information or storing the first common metadata file for the recording of the media object as amended by the Applicant.  
VIVEGANANDHAN only teaches a media object that includes a first plurality of sequential media segments that area associated with a corresponding plurality of metadata files and whereby each of the corresponding plurality of metadata files 
Whereas, as stated above, Applicant’s claimed invention includes receiving a plurality of requests to initiate recording of a media object and generating, in response to receiving the plurality of requests to initiate recording of the media object, a first common metadata file for the plurality of requests that are associated with the media object as a function of the corresponding plurality of metadata files.  The invention also claims recording in the first common metadata file sequencing information associated with the first plurality of sequential media segments and a plurality of recording identifiers associated with the plurality of requests.  Finally the claimed invention includes recording in the first common metadata file sequencing information and storing the first common metadata file for the recording of the media object. 

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-20 are allowed.  
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Monday-Friday from 7:00-4:00.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481